Citation Nr: 0926317	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  01-08 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1996 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
left knee disability and a bilateral foot disability.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a left knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the instant case, the VCAA was enacted subsequent to the 
Veteran's filing of a claim of service connection for a left 
knee disability.  Consequently, the VCAA notice was not 
provided until after the RO's February 2000 denial of 
benefits sought on appeal.  The Board recognizes that under 
38 U.S.C.A. § 5103(a), VCAA notice must generally be provided 
to a claimant before the initial unfavorable RO decision, 
which was not done here.  Significantly, however, in 
Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that where the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant in such an instance has the right to content 
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. at 120; see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Here, in April 2002 and 
again in August 2008, the RO issued the Veteran VCAA notices, 
which were followed by its May 2009 readjudication of the 
claim, curing any timing defect.  See Mayfield v. Nicholson, 
444 F.3d at 1334.

Further, in Dingess, the Court held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim including that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The Board 
acknowledges that, in the instant case, the Veteran did not 
receive such notification pursuant to Dingess prior to the 
initial adjudication of his claim for service connection for 
a left knee disability.  The Board finds, however, that the 
Veteran has not been prejudiced.  The April 2002 and August 
2008 notices that the RO issued collectively cured any timing 
concern.  See Mayfield.  The August 2008 notice also advised 
the Veteran of the law regarding the assignment of effective 
dates.

In light of the foregoing, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of his claim with an 
adjudication by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, nor 
does he so contend, and any defect in the timing or content 
of the notices has not affected the fairness of the 
adjudication.  Mayfield, Dingess.  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2009 supplemental 
statement of the case.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the Veteran's service 
treatment records as well as pertinent post-service treatment 
records.  VA has also afforded the Veteran an April 2009 
examination, which yielded clinical evidence that was 
relevant in deciding his claim for service connection for a 
left knee disability.  The Board acknowledges that the record 
shows that the appellant is in receipt of Social Security 
disability compensation, but that his Social Security records 
have not been associated with the record.  However, the 
record reflects that a request for Social Security records 
pertaining to his service connection claim met with the 
response in October 2008 that no such records were available 
as they had been destroyed, and that further efforts to 
locate those records would be futile.  Accordingly, the Board 
finds that a remand to obtain such records is not necessary 
before adjudicating the appellant's claim for service 
connection for a left knee disability.  The Veteran has not 
identified any additional evidence related to his claim.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2008).  Thus, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection for some disorders, 
including arthritis, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The record before the Board contains service and post-service 
treatment records and a report of an April 2009 VA orthopedic 
examination, which will be addressed as pertinent.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The Veteran's service treatment records reflect that in April 
1997, he complained of pain in his left knee over the 
previous four days brought on by running and other physical 
activity.  He was diagnosed with left knee iliotibial band 
syndrome (ITBS), prescribed medication, and placed on light 
duty for 48 hours.  In July 1998, the Veteran was again 
treated for left knee pain, which was reportedly induced by a 
seven-mile run.  He was diagnosed with left knee patellar 
tendonitis secondary to overuse.  The Board notes that the 
Veteran was also treated on numerous occasions in service for 
right knee pain and diagnosed with ITBS of that joint.  On 
his January 1999 separation examination, he reported a 
history of swollen or painful joints, broken bones, and foot 
trouble, but did not complain of any specific problems 
related to his knees.  Clinical examination was negative for 
any abnormalities pertaining to the lower extremities.  

The record thereafter reflects that while the Veteran was 
given a medical discharge from service, that discharge was 
predicated on an asthmatic condition and not on a knee 
problem.  Subsequent VA outpatient medical records dated from 
April 2000 to April 2008 reflect that in September 2002, the 
Veteran was treated for complaints of left knee pain.  
Significantly, however, while the VA treating provider noted 
that the Veteran's symptoms might be indicative of a meniscal 
tear or strain, no specific left knee disability was 
diagnosed.  Moreover, while the Veteran was urged to undergo 
an X-ray examination of his left knee, his VA medical records 
do not show that such an examination was ever performed.  
Indeed, those VA medical records are otherwise negative for 
any complaints, diagnoses, or treatment related to any knee 
disability.  

The Veteran was afforded a VA joints examination in April 
2009 in which he was noted to have occasional left knee pain 
when walking for prolonged periods.  He reported that he was 
able to stand for 15-30 minutes without difficulty and that 
he did not require any orthotic devices to ambulate.  
Physical examination revealed mild clicking during extension 
of the knees, bilaterally.  However, the Veteran was found to 
have normal ranges of motion in both knee joints.  
Additionally, there were no clinical findings of erythema, 
edema, crepitus, instability, or other knee abnormalities.  
Nor was arthritis or any other knee problem shown on X-ray.  
Based on the clinical findings, the VA examiner concluded 
that the Veteran did not have any current knee disabilities.  

The Board is cognizant that in a September 2002 VA outpatient 
treatment record and on his recent VA examination, the 
Veteran was noted to have a history of occasional left knee 
pain.  However, pain alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  
Significantly, neither the April 2009 VA examiner nor any of 
the Veteran's treating providers have found his reported 
symptoms to constitute evidence of a current left knee 
disability.

The Board has considered the Veteran's contentions that he 
currently has a left knee disability that is related to his 
active service.  However, as a lay person, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998).  

Absent evidence of currently diagnosed knee disability, the 
preponderance of the evidence is against the claim, and 
service connection for a left knee disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for left knee disability is denied.


REMAND

Although the Board sincerely regrets the additional delay in 
this long-pending appeal, further development is necessary 
prior to the disposition of the Veteran's claim for service 
connection for a bilateral foot disability.

At the outset, the Board notes that when the Veteran 
initially filed his claim for service connection in September 
1999, he identified his bilateral foot disability as 
"bilateral arch pain."  However, that claimed disability 
was subsequently construed by the RO as bilateral plantar 
fasciitis and pes cavus based upon the Veteran's service 
treatment records showing a diagnosis of that specific foot 
disorder in service.

The above service treatment records reflect that in May 1997, 
the Veteran was treated for complaints of pain and swelling 
in the right foot.  An X-ray examination revealed a fracture 
of the right third metatarsal; his right foot was then placed 
in a cast.  The following month, the Veteran complained of 
additional right foot pain induced by prolonged standing.  X-
rays showed a healing right third metatarsal fracture.  The 
Veteran's right foot was reevaluated in July 1997, at which 
time it was noted that his right foot fracture had resolved.  
In August 1997, he was treated for complaints of severe 
bilateral foot arch pain and diagnosed with plantar fasciitis 
and pes cavus.  On his January 1999 separation examination, 
he noted a history of broken bones and complained of ongoing 
foot trouble.  Clinical evaluation, however, was negative for 
any foot abnormalities.

The record thereafter shows that the Veteran was granted 
service connection for residuals of a right foot fracture, 
effective the day after his separation from service.  He was 
subsequently afforded a VA foot examination in April 2009 in 
which his history of in-service treatment for a right foot 
fracture and bilateral plantar fasciitis and pes cavus was 
noted.  At that examination, the Veteran complained of 
ongoing pain and tingling at the bottom of his right forefoot 
and in his right toes.  X-ray examination of the feet 
resulted in a diagnosis of bilateral hallux deformity, which 
was noted to be markedly severe in the right foot.  Clinical 
findings were otherwise negative for any foot abnormalities.  
Significantly, while the VA examiner noted that he had 
reviewed the Veteran's service and post-service treatment 
records, that examiner declined to offer an opinion as to 
whether or not the Veteran's bilateral hallux deformity was 
related to his service-connected residuals of a right foot 
fracture or to any other aspect of his active service.

While a claimant must describe the nature of the disability 
for which he is seeking benefits, his identification of the 
benefit sought does not require any technical precision.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  
Moreover, a "claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability." Brokowski v. 
Shinseki, 2009 WL 1586901 (Vet. App. June 8, 2009); see also 
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating 
that, when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim"); 38 C.F.R. § 3.159(c)(3).  

As noted above, the RO construed the issue on appeal as a 
claim for service connection for bilateral plantar fasciitis 
and pes cavus.  The RO then denied that claim on the basis 
that the April 2009 VA examination and other clinical 
evidence of record did not show that the Veteran currently 
had this precise disability.  However, given that the Veteran 
has described the nature of his disability by listing general 
symptoms of bilateral arch pain and tingling, and in view of 
the fact that he has been shown to have a current bilateral 
foot disability (bilateral hallux valgus deformity), the 
Board finds that RO too narrowly construed the scope of the 
Veteran's claim to encompass service connection only for 
bilateral plantar fasciitis and pes cavus and that, on 
remand, his service connection claim should be developed to 
consider all lay symptoms and clinical findings pertaining to 
any bilateral foot disability.

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

The Board recognizes that the Veteran has already been 
afforded a VA examination with respect to his claim for 
service connection for a bilateral foot disability.  As noted 
above, however, while the April 2009 VA examiner diagnosed 
the Veteran with a current bilateral foot disability 
(bilateral hallux deformity), that examiner did not indicate 
whether that current disability was related to his period of 
active duty.  Accordingly, an additional etiological and 
examination and remand is warranted to address whether any 
current bilateral foot disability, to include bilateral 
hallux valgus deformity, was incurred in or aggravated during 
service.

Finally, the Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  In this instance, given the similarity of 
facts surrounding the alleged onset of the Veteran's service-
connected residuals of a right foot fracture and his claimed 
bilateral foot disability, the Board finds that, based on the 
record, VA must consider whether service connection for the 
latter is warranted as secondary to his service-connected 
right foot condition.  Accordingly, the Board finds that, on 
remand, a VA examiner should also provide an opinion as to 
whether or not any currently diagnosed bilateral foot 
disability is related to his service-connected residuals of a 
right foot fracture.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any bilateral foot disability found to be 
present.  The claims folder should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
must opine as to whether it is at least 
as likely as not that any bilateral foot 
disability found to be present, to 
specifically include bilateral hallux 
valgus abnormality, is related to or had 
its onset during service.  Additionally, 
the examiner must opine as to whether it 
is at least as likely as not that any 
bilateral foot disability found to be 
present was caused or aggravated by the 
Veteran's service-connected residuals of 
a right foot fracture.  In offering these 
opinions, the examiner should 
specifically acknowledge and comment on 
the lay statements of the Veteran 
indicating a history of bilateral foot 
pain in service, the service treatment 
records showing that he was treated for a 
right foot fracture, plantar fasciitis 
and pes cavus, and the April 2009 VA 
examination in which he was diagnosed 
with bilateral hallux valgus deformity.  
The rationale for any opinion expressed 
should be provided.

2.  Then, readjudicate the Veteran's 
service connection claim by considering 
all lay and clinical evidence of record 
pertaining to any bilateral foot 
disability.  If any aspect of the 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


